EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Indranil Sarkar on 03/19/21.
The application has been amended as follows: 
Please replace Claims 1, 9 and 17 as follows.

1.  (Currently Amended)  A computer-implemented method for identity verification, the method comprising:
receiving an identity verification request for verifying an identity of a user;
determining a user service variable value and at least one identity verification threshold based on a user identification capability expectation, wherein the user service variable value and the at least one identity verification threshold are determined based on executing an optimization algorithm that minimizes a difference between the at least one identity verification threshold and the user identification capability expectation and maximizes a number of inactive users based on the user service variable value;
determining that the user is an inactive user based on the user service variable value;
determining at least one risk level of the user based on at least one user identification method; and
identifying a user identity verification method based on the at least one risk level and the at least one identity verification threshold corresponding to the at least one user identification method, wherein the user identity verification method is one of a first user identity verification method or a second user identity verification method, wherein the 


9.  (Currently Amended)  A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for identity verification, the operations comprising:
receiving an identity verification request for verifying an identity of a user;
determining a user service variable value and at least one identity verification threshold based on a user identification capability expectation, wherein the user service variable value and the at least one identity verification threshold are determined based on executing an optimization algorithm that minimizes a difference between the at least one identity verification threshold and the user identification capability expectation and maximizes a number of inactive users based on the user service variable value;
determining that the user is an inactive user based on the user service variable value;
determining at least one risk level of the user based on at least one user identification method; and
identifying a user identity verification method based on the at least one risk level and the at least one identity verification threshold corresponding to the at least one user identification method, wherein the user identity verification method is one of a first user identity verification method or a second user identity verification method, wherein the first user identity verification method requires more factors for verification than the second user identity verification method.


17.  (Currently Amended)  A computer-implemented system for identity verification, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:

determining a user service variable value and at least one identity verification threshold based on a user identification capability expectation, wherein the user service variable value and the at least one identity verification threshold are determined based on executing an optimization algorithm that minimizes a difference between the at least one identity verification threshold and the user identification capability expectation and maximizes a number of inactive users based on the user service variable value;
determining that the user is an inactive user based on the user service variable value;
determining at least one risk level of the user based on at least one user identification method; and
identifying a user identity verification method based on the at least one risk level and the at least one identity verification threshold corresponding to the at least one user identification method, wherein the user identity verification method is one of a first user identity verification method or a second user identity verification method, wherein the first user identity verification method requires more factors for verification than the second user identity verification method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435